DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 20, 21-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinault et al. (hereinafter Pinault) (EP 1739881).
	Regarding claim 1, Pinault teaches a method comprising: via a first transponder(Reference access points RS1, RS2, RS3, RS4 in Fig. 1; the transceivers have radio access function according to 802.11g; also Bluetooth or WiMax standard): receiving a first wireless satellite signal, the first wireless satellite signal received at a first wireless carrier frequency and supporting location determination(Fig. 2, receives signals from a satellite constellation Sand deduces the location of the RS1 Transmits the identity of RS1 and its location determined by a satellite radio navigation receiver); converting the first wireless satellite signal into a first wireless transponder signal; and transmitting the first wireless transponder signal in a network environment including a wireless station, the first wireless transponder signal transmitted at a second carrier frequency and supporting location determination by the wireless station(terminal receive signals from at least three access points (reference access points or ordinary access points whose locations have been determined) so that it is possible to determine the localization of this terminal). 
	Claims 11, 20 are rejected for the same reason as set forth in claim 1.
	Regarding claim 21, Pinault teaches a method comprising: at a wireless base station disposed in a building(AP1, AP2, AP3 in Fig. 2): synchronizing the wireless base station with each of multiple reference stations in a network environment(common reference clock); receiving wireless signals from the multiple reference stations(Fig. 2, AP1, AP2 etc. receiving signals from RS1, RS2, RS3 etc.); and based on timing of the received wireless signals, determining a location of the wireless base station in the building with respect to the multiple reference stations(The determination of the location requires receiving signals from at least three reference access points (RS1, RS2, RS3, RS4 for example) or ordinary radio access points whose respective locations have been previously determined. Automatically determine the location (longitude, latitude, and altitude) of this AP13 radio access point by applying a known localization method, such as the so-called arrival time difference observation method).  
	Regarding claim 22, Pinault teaches the method as in claim 21, wherein receiving the wireless signals from the multiple reference stations includes: U.S. Application No.:Attorney Docket No.: CHTR-2020-97 -8- receiving a first wireless signal, the first wireless signal received from a first reference station at a first location; receiving a second wireless signal, the second wireless signal received from a second reference station disposed at a second location; and receiving a third wireless signal, the first wireless signal received from a third reference station disposed at a third location(Fig. 2).  
	Regarding claim 23, Pinault teaches the method as in claim 22 further comprising: receiving location information indicating locations of the multiple reference stations; and determining the location of the wireless base station based on the timing of the received wireless signals and the locations of the multiple reference stations(The determination of the location requires receiving signals from at least three reference access points (RS1, RS2, RS3, RS4 for example) or ordinary radio access points whose respective locations have been previously determined. Automatically determine the location (longitude, latitude, and altitude) of this AP13 radio access point by applying a known localization method, such as the so-called arrival time difference observation method).  
	Regarding claim 24, Pinault teaches the method as in claim 23, wherein the location information is derived at least in part from the multiple reference stations detecting their location based on wireless signals received from satellites(Fig. 2).    
	Regarding claim 27, Pinault teaches the method as in claim 21, wherein determining the location of the wireless base station in the building includes: determining a height of the wireless base station in the building with respect to the multiple reference stations (Fig. 2 illustrates….RS1 access point providing the altitude).  
	Regarding claim 28, Pinault teaches the method as in claim 21, wherein the wireless base station is a first wireless base station, the method further comprising: subsequent to determining the location of the wireless base station, transmitting a location signal from the first wireless base station, the U.S. Application No.:Attorney Docket No.: CHTR-2020-97 -9- location signal supporting determination of a respective location of a second wireless base station in the network environment(periodically transmits signals containing the identity and location of this access point, so that it can serve as a location reference for other access points).  

	
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6, 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinault et al. (hereinafter Pinault) (EP 1739881) in view of Rainish et al. (hereinafter Rainish)(WO 2019/035113).
	Regarding claim 2, Pinault teaches the method as in claim 1, wherein the wireless station is disposed in a building that blocks the wireless station from receiving the first wireless satellite signal (Figures 1-2). Pinault did not teach specifically wherein converting the first wireless satellite signal into the first transponder signal includes: via a first modulator, modulating the first wireless satellite signal using the second carrier frequency to produce the first wireless transponder signal. However, Rainish teaches in an analogous art, wherein converting the first wireless satellite signal into the first transponder signal includes: via a first modulator, modulating the first wireless satellite signal using the second carrier frequency to produce the first wireless transponder signal (page 7; lines 15-25; Fig. 2, 210. 230, 240, 220 modem). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein converting the first wireless satellite signal into the first transponder signal includes: via a first modulator, modulating the first wireless satellite signal using the second carrier frequency to produce the first wireless transponder signal in order to have improved system.
	Regarding claim 3, Pinault teaches the method as in claim 1, wherein the first wireless transponder signal is one of multiple sideband signals produced by the modulator.  However, Rainish teaches in an analogous art, wherein the first wireless transponder signal is one of multiple sideband signals produced by the modulator (page 7; lines 15-25; Fig. 2, 210. 230, 240, 220 modem). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the first wireless transponder signal is one of multiple sideband signals produced by the modulator in order to have improved efficiency.
	Regarding claim 5, Pinault teaches all the particulars of the claim except the method as in claim 1, wherein converting the second wireless satellite signal into the second transponder signal includes: via a second modulator, modulating the second wireless satellite signal by the second carrier frequency to produce the second wireless transponder signal.  However, Rainish teaches in an analogous art, wherein converting the second wireless satellite signal into the second transponder signal includes: via a second modulator, modulating the second wireless satellite signal by the second carrier frequency to produce the second wireless transponder signal (Fig. 2). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein converting the second wireless satellite signal into the second transponder signal includes: via a second modulator, modulating the second wireless satellite signal by the second carrier frequency to produce the second wireless transponder signal in order to have improved system.
	Regarding claim 6, Pinault teaches the method as in claim 5, wherein the first wireless satellite signal is transmitted from a first GPS (Global Positioning System) satellite; and wherein the second wireless satellite signal is transmitted from a second GPS satellite (Fig. 2, reference access points RS1 receives signals from a satellite constellation S and deduces the location of the RS1).
	Claims 12-13, 15-16 are rejected for the same reason as set forth in claim 2-3, 5-6 respectively.

 	Claim(s) 4, 7-10, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinault et al. (hereinafter Pinault)(EP 1739881) in view of Schmotzer et al. (hereinafter Schmotzer)(2019/0041531).
	Regarding claim 4, Pinault teaches the method further comprising: via the second transponder (Fig. 2, RS1, RS2 etc.): receiving a second wireless satellite signal, the second wireless signal received at a third wireless carrier frequency and supporting the location determination (Fig. 2, reference access points RS1 receives signals from a satellite constellation S and deduces the location of the RS1). Pinault did not teach specifically the method converting the second wireless satellite signal into a second wireless transponder signal; and transmitting the second wireless transponder signal in the network environment, the second transponder wireless signal transmitted at a fourth carrier frequency and supporting the location determination by the wireless station. However, Schmotzer teaches in an analogous art converting wireless satellite signal into a second wireless transponder signal; and transmitting the second wireless transponder signal in the network environment, the second transponder wireless signal transmitted at a fourth carrier frequency and supporting the location determination by the wireless station (P [0005]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, converting wireless satellite signal into a second wireless transponder signal; and transmitting the second wireless transponder signal in the network environment, the second transponder wireless signal transmitted at a fourth carrier frequency and supporting the location determination by the wireless station in order to have improved navigation system that requires location tracking with reduced loading on the transponder.
	Regarding claim 7, Pinault teaches the method further comprising: via the first transponder: receiving a second wireless satellite signal, the second wireless signal received at a third wireless carrier frequency and supporting the location determination (Fig. 2, reference access points RS1 receives signals from a satellite constellation S and deduces the location of the RS1). Pinault did not teach specifically the method converting the second wireless satellite signal into a second wireless transponder signal; and transmitting the second wireless transponder signal in the network environment, the second transponder wireless signal transmitted at a fourth carrier frequency and supporting the location determination by the wireless station. However,  Schmotzer teaches in an analogous art converting wireless satellite signal into a second wireless transponder signal; and transmitting the second wireless transponder signal in the network environment, the second transponder wireless signal transmitted at a fourth carrier frequency and supporting the location determination by the wireless station (P [0005]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, converting wireless satellite signal into a second wireless transponder signal; and transmitting the second wireless transponder signal in the network environment, the second transponder wireless signal transmitted at a fourth carrier frequency and supporting the location determination by the wireless station in order to have improved navigation system that requires location tracking with reduced loading on the transponder.
	Regarding claim 8, Pinault teaches all the particulars of the claim except the method as in claim 1, further comprising: at the wireless station: receiving the first wireless transponder signal; deriving the first wireless satellite signal from the first wireless transponder signal; and utilizing the first wireless satellite signal derived from the first wireless transponder signal to determine a location of the wireless station in the network environment. However, Schmotzer teaches in an analogous art, the method further comprising: at the wireless station: receiving the first wireless transponder signal; deriving the first wireless satellite signal from the first wireless transponder signal; and utilizing the first wireless satellite signal derived from the first wireless transponder signal to determine a location of the wireless station in the network environment (claim 14; a GPS module configured to receive a GPS signal and to determine a vehicle position; and a DSRC transceiver to communicate with an infrastructure device to receive a derived global position of the infrastructure device, the derived global position being based on a location signal sent to the infrastructure device via long-range communication from one or more base stations located on a building roof). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, further comprising: at the wireless station: receiving the first wireless transponder signal; deriving the first wireless satellite signal from the first wireless transponder signal; and utilizing the first wireless satellite signal derived from the first wireless transponder signal to determine a location of the wireless station in the network environment in order to have improved system.
	Regarding claim 9, Schmotzer teaches the method as in claim 8 further comprising: from the wireless station: communicating the determined location of the wireless station to a communication management resource that allocates use of wireless bandwidth to the wireless station based on the determined location (P [0018], interference; P [0021], in order to accommodate large end devices, numerous frequency channels being spread by the base stations).
	  Regarding claim 10, Pinault teaches the method as in claim 1, further comprising: wirelessly transmitting a message in the network environment, the message indicating a location of the first transponder. However, Schmotzer teaches in an analogous art, further comprising: wirelessly transmitting a message in the network environment, the message indicating a location of the first transponder (item 110 in Fig. 3.; P [0036, 0042], base station positioned on the roof transmits a location signal to devices at ground level). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method further comprising: wirelessly transmitting a message in the network environment, the message indicating a location of the first transponder in order to have improved system.
	Claims 14, 17-19 are rejected for the same reason as set forth in claim 4, 7-9 respectively.


  Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinault et al. (hereinafter Pinault) (EP 1739881) in view of Jurzak et al. (hereinafter Jurzak) (WO 2015/167348).
	Regarding claim 42, Pinault teaches the method further comprising: receiving location information assigned to the wireless base station; comparing the determined location of the wireless base station to the location information assigned to the wireless base station; and based on results of the comparing, controlling assignment of a wireless channel to the wireless base station.  However, Jurzak teaches in an analogous art, the method further comprising: receiving location information assigned to the wireless base station; comparing the determined location of the wireless base station to the location information assigned to the wireless base station; and based on results of the comparing, controlling assignment of a wireless channel to the wireless base station (P[0002],inside buildings; P[0034-0035], assignment of channel when it detects that it is moving out of coverage based on location data from GPS). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method further comprising: receiving location information assigned to the wireless base station; comparing the determined location of the wireless base station to the location information assigned to the wireless base station; and based on results of the comparing, controlling assignment of a wireless channel to the wireless base station in order to have improved efficiency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647